Case 6:18-cr-00016-RWS-KNM Document 125-2 Filed 10/09/18 Page 1 of 2 PageID #: 1499

      Pa$ I   orr$




                  firearm at Deril Franklin,'and did then and there use Ordrdriblt a deadly weapon, to-
      wit: firearm, during the commlssion of the assaul[

      And it is further presented   thlt the defendant used or exhiHte!          a deadly weapon, to'wit:   a
                                                  -         l.   -   z. I   >t
                                                       -,




                Original- Pink                                                    OefendanfsCopy- Canary
Case 6:18-cr-00016-RWS-KNM Document 125-2 Filed 10/09/18 Page 2 of 2 PageID #: 1500




  THE STATE OFTEXAS
  COUNTY OF SMITH


          I, Lois Rogers, Clerk of the District Court within and for the County and State aforesaid, do hereby certiry that
  the foregoing contains   a   true and correct copy of the Indictment in Cause No.                         .,   of the State of Texas
                                                                          file in this office.
                                                                  as now on

          lN   TESTIMONY WHEREOF                 I   hereto set    my hand  and seal, this                                    day of
                                                     , A.D.20



                                                                                   LOIS ROGERS
                                                                              Clerk of the District Court
                    Deputy                                                      Smith County, Texas
